DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 2 recites:
“a resilient portion configured to be compressed upon direct application of a downwards force to the upper surface the water reservoir that is exposed whilst the water reservoir is in the operative position and in sealed fluid communication with the dock to unlock the protrusion from within the recess and thus enable removal of the reservoir from the dock.”  Emphasis added.

This limitation should read:
“a resilient portion configured to be compressed upon direct application of a downwards force to the upper surface of the water reservoir that is exposed whilst the water reservoir is in the operative position and in sealed fluid communication with the dock to unlock the protrusion from within the recess and thus enable removal of the reservoir from the dock.” 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites:
“a dock comprising a spring-biased heater plate and a recess; and…
a lid movably connected to the base between a closed position and an open position, the lid including an upper surface that is exposed when the water reservoir is secured in the operative position and in sealed fluid communication with dock.”  Emphasis added.

Claim 2 is indefinite because it is unclear if the second limitation “dock” refers to “a dock” previously recited in the claim.  Further clarification is required.
Claim 2 is also indefinite because it is subject to two alternative interpretations, as the “resilient portion” could either be interpreted a subcomponent of the “water reservoir” or as merely a subcomponent of the “respiratory pressure treatment device.”1   The “resilient portion” could be interpreted as part of the “water reservoir” because the body of the claim lists several elements that are part of the water reservoir, including as a “base,” a “lid,” a “seal,” and a “protrusion” and it appears that the “resilient portion” is part of this list.  This is because the claim says:
“the water reservoir further comprising:…a protrusion…; and a resilient portion.”  

But the claim could alternatively be interpreted such that the “resilient portion” is merely a subcomponent of the “respiratory pressure treatment device.”  This is because the limitation introducing the “resilient portion” has a different indentation compared to the subcomponents of the “water reservoir.”  Further clarification is required. 
Claims 3–20 are indefinite because they depend from claim 2.
Additionally, claim 19 recites:
“The respiratory pressure therapy treatment device according to claim 2…wherein a portion of the reservoir is configured to receive a downward force which results in compression of the resilient portion to unlock the protrusion from within the recess.”  Emphasis added.

Claim 19 is indefinite because it is unclear if the—“portion of the reservoir is configured to receive a downward force”—is the same as the “upper surface [of] the water reservoir” that receives downward force when the resilient portion is compressed, as stated in the claim 2 limitation:
“2.  A respiratory pressure therapy treatment device comprising…a resilient portion configured to be compressed upon direct application of a downwards force to the upper surface the water reservoir that is exposed whilst the water reservoir is in the operative position and in sealed fluid communication with the dock to unlock the protrusion from within the recess and thus enable removal of the reservoir from the dock.”

Claim 20 recites:
“20.  The respiratory pressure treatment device according to claim 2…wherein a portion of the reservoir is configured to receive a downward force to compress the resilient portion and thus unlock the protrusion relative to the recess.”  Emphasis added.

Claim 20 is indefinite because it is unclear if the—“portion of the reservoir is configured to receive a downward force”—is the same as the “upper surface [of] the water reservoir” that receives downward force when the resilient portion is compressed, as stated in the claim 2 limitation:
“2.  A respiratory pressure therapy treatment device comprising…a resilient portion configured to be compressed upon direct application of a downwards force to the upper surface the water reservoir that is exposed whilst the water reservoir is in the operative position and in sealed fluid communication with the dock to unlock the protrusion from within the recess and thus enable removal of the reservoir from the dock.”

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites:
“The respiratory pressure therapy treatment device according to claim 2…wherein a portion of the reservoir is configured to receive a downward force which results in compression of the resilient portion to unlock the protrusion from within the recess.”

 This limitation fails to further limit the scope of claim 2, because it already contains this feature as it states:
“2.  A respiratory pressure therapy treatment device comprising…a resilient portion configured to be compressed upon direct application of a downwards force to the upper surface the water reservoir that is exposed whilst the water reservoir is in the operative position and in sealed fluid communication with the dock to unlock the protrusion from within the recess and thus enable removal of the reservoir from the dock.”

Claim 20 recites:
“20.  The respiratory pressure treatment device according to claim 2…wherein a portion of the reservoir is configured to receive a downward force to compress the resilient portion and thus unlock the protrusion relative to the recess.”

 This limitation fails to further limit the scope of claim 2, because it already contains this feature as it states:
“2.  A respiratory pressure therapy treatment device comprising…a resilient portion configured to be compressed upon direct application of a downwards force to the upper surface the water reservoir that is exposed whilst the water reservoir is in the operative position and in sealed fluid communication with the dock to unlock the protrusion from within the recess and thus enable removal of the reservoir from the dock.”

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2–5, 7–18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler et al., US 2007/0169776 A1 in view of O’Hare et al., US 4,203,027 in further view of Zeiron, US 2007/0034638 A1.
Regarding claim 2, Kepler teaches a pressure support system 10, used to supply humidified air to a patient.  See Kepler Figs. 1A, 1B, [0037], [0038].  The system 10 reads on the claimed “respiratory pressure treatment device.”  The system 10 comprises a flow generating system 12 (the “pressure generator”) configured to supply a flow of air at positive pressure.  Id.  The system 10 also comprises a docking assembly 14 and fluid tank 16 (collectively the “humidifier apparatus”) configured to humidify the flow of air.  
The docking assembly 14 corresponds to the “dock.”  See Kepler Figs. 1A, 1B, [0038].  The dock 14 comprises a heating element 352 (the “heater plate”) and a tank cavity 362 (the “recess”).  Id. at Fig. 21, [0098].
The tank 16 corresponds to the “water reservoir.”  See Kepler Fig. 1B, [0038].  The tank 16 is configured to be engaged with the dock 14.  Id.  The tank 16 comprises an interior, which corresponds to the “chamber.”  Id.  The interior of the tank 16 is in fluid communication with the flow of air, when the tank 16 is in an operative position, because the tank 16 holds water that is used to humidify air supplied to the patient.  Id.
The tank 16 comprises a lower tank housing 190 (the “base”) structured to hold a volume of water.  See Kepler Fig. 14, [0081].  The lower housing 190 comprises a heat conductor 240 (the “conductive portion”) in thermal engagement with the heating element 352 when the tank 16 is received in the dock 14.  Id. at Fig. 14, [0086].  
The tank 16 also comprise an upper tank housing 188 (the “lid”) movably connected to the lower tank housing 190 between a closed position (seen in Fig. 1B) and an open position (seen in Fig. 14).  See Kepler Fig. 14, [0081].
The tank 16 further comprises a seal 209 (the “seal”) that seals between the lower housing 190 and the upper housing 188 when the upper housing 188 is in the closed position.  See Kepler Fig. 14, [0087].

    PNG
    media_image1.png
    1019
    1344
    media_image1.png
    Greyscale

The system 10 of Kepler differs from claim 2, because it fails to disclose the heating element 352 being spring-biased, as required by the claim.
But O’Hare discloses a humidifier comprising a water reservoir 4 that engages with a heater 1.  See O’Hare Fig. 6, col. 2, ll. 20–66.  The heater 1 comprises a spring-loaded heating plate 2, and the reservoir 4 comprises a base with a heat conductive portion 27 that engages the heating plate 2.  Id.  

    PNG
    media_image2.png
    663
    523
    media_image2.png
    Greyscale


The spring-loaded heating plate 2 is beneficial because the spring pushes the heating plate 2 towards the conductive portion 27 of the water reservoir 4, improving thermal contact.  The Applicant’s specification recognizes this benefit.  See Spec. filed Mar. 25, 2022 (“Spec.”) [0022].  
It would have been obvious for Kepler’s heating element 352 to be spring-loaded to improve thermal contact with the heat conductor 240.
The system 10 of Kepler also differs from claim 2 because it fails to disclose a protrusion configured to be locked in the recess of the dock 14, as claimed.
But Zeiron discloses a dispenser 1 comprising a dock-like central body 2 that receives a drawer 14.  See Zeiron Figs. 2, 6B, [0042]–[0044].  The drawer 14 comprises a locking means 15 to secure the drawer 14 within the central body 2.  Id.  The locking means 15 comprises a resilient tongue 18 and an actuating button 11.  Id.  When the drawer 14 is inserted into the central body 2, the spring force of the tongue 18 pushes the button 11 into engagement with an opening 19 in the central body 2, to secure the drawer 14 to the central body 2.  Id.  To release the drawer 14, the button 11 is pressed against the spring force of the tongue 18 to remove contact between the button 11 and the hole 19.  Id.  The securing means 15 can be provided on top of the drawer 14, as seen in Fig. 6B.  

    PNG
    media_image3.png
    1016
    2141
    media_image3.png
    Greyscale


The locking means 15 is beneficial because it ensures that the drawer 14 is securely retained in the central body 2.  See Zeiron [0015].  
It would have been obvious to provide the locking means 15 of Zeiron onto the upper housing 188 of Kepler, to help secure the tank 16 to the dock 14.  It is noted that the system 10 of Kepler has a door 264 closes to secure the tank 16 within the dock 14.  See Kepler Fig. 1B, [0110].  But the tank 16 is not secure within the dock 14 when the door 264 is opened.  Therefore, a person of ordinary skill in the art would have been motivated to provide the securing means 15 of Zeiron onto the upper housing 188 of Kepler, to further secure the tank 16 within the dock 14.  
With this modification, the locking means 15 of Zeiron would secure the tank 16 to the dock 14 of Kepler, when the tank 16 is inserted and sealed to the dock 14.
When Kepler is modified, an opening (similar to the opening 19 of Zeiron) would be provided in the top portion of the tank 14 in Kepler, to receive the button 11.  See Zeiron Figs. 2, 6B, [0044].  This opening 19 would expose the top surface of the upper housing 188, at least when the button 11 is compressed.  For instance, the upper surface of the upper housing 188 would be exposed because the upper surface could be viewed by looking through the opening 19.  Therefore, this combination teaches the upper housing 188 (the “lid”) includes an “upper surface that is exposed when the water reservoir is secured in the operative position and in sealed fluid communication with dock.”
The button 11 would read on the “protrusion.”  See Zeiron Fig. 2, [0044].  The button 11 would extend from the top exterior wall of the upper housing 188 in Kepler, when the upper housing 188 closes the lower housing 190.  Therefore, the combination teaches “the protrusion including an exterior portion extending outward from an exterior surface of the water reservoir when the base and the lid are in the closed position.”  
The resilient tongue 18 of Zeiron reads on the “resilient portion.”  See Zeiron Fig. 2, [0044].  It is compressed by direct application of downward force to unlock the button 11 from the opening 19 because pressing the button 11 against the spring force of the tongue 18 releases contact of the button 11 with the hole 19.  Id.  This downward force would be applied to the exposed upper surface of the upper housing 188, because the locking means 15 of Zeiron is provided on top of the upper housing 188.  
Note that Zeiron is analogous art because it is in the same field of endeavor as the claimed invention, as both involve drawer-like structures that are inserted into docks.  The reservoir 5110 of the Applicant’s disclosure is inserted into and removed from the dock 5130, in a similar manner that the drawer 14 is inserted and removed from the dock-like central body 2.  

    PNG
    media_image4.png
    848
    1843
    media_image4.png
    Greyscale

  Zeiron is also reasonably pertinent to the problem faced by the inventor, because Zeiron addresses the problem of retraining the drawer 14 within the central body 2 when they are engaged with one another.  This is the same problem faced by the inventor, because the protrusion 5142 of the Applicant’s disclosure is used to retain the reservoir 5110 within the dock 5130.  See Spec. [0126].
Claim 3 requires for the device of claim 2, the water reservoir further comprises an inlet to receive the flow of air and an outlet to deliver the flow of air with added humidity back to an outlet of the dock.  Claim 4 requires for the device of claim 2, the lid comprises the inlet and the outlet.  Claim 5 requires for the device of claim 3, the inlet and outlet are located on a common side of the water reservoir and configured to guide the flow of air in a substantially horizontal direction to and from the dock when the humidifier apparatus is in a working orientation.
The upper housing 188 of Kepler’s tank 16 comprises an inlet opening 192 (the “inlet”) to receive the flow of air and a tank outlet opening 194 (the “outlet”) to deliver the flow of air with added humidity back to an outlet of the dock 14.  See Kepler Fig. 14, [0081].  The inlet 192 and outlet 194 are located on a common side of the tank 16 and configured to guide the flow of air in a substantially horizontal direction to and from the dock 14 when the humidifier apparatus is in a working orientation, as seen in Figs. 1B and 14.  
Claim 7 requires for the device of claim 3, the inlet comprises an inlet tube and the outlet comprises an outlet tube.
In Kepler, the inlet 192 comprises an inlet tube, which is the channel that extends from inlet 192 to arched ridge 218.  See Kepler Figs. 14, 15, [0083].  The outlet 194 comprises an outlet tube, which is the channel that extends from arched ridge 218 to outlet 194.  Id.  These channels are “tubes” under the broadest reasonable interpretation, because they are bounded by the top of the upper housing 188, dividing ridge 216 and arched ridge 218, in a way to direct fluid flow.  Id.
Claim 8 requires for the device of claim 7, an axis of the inlet tube and an axis of the outlet tube are crossed relative to one another.  Claim 9 requires for the device of claim 7, an axis of the inlet tube and an axis of the outlet tube are angled relative to the conductive portion of the base.
In Kepler, the inlet channel corresponding to the “inlet tube” has two axes—one extending from the inlet 192 to the ridge 218, and one that is formed when air turns in the ridge 218.  See Kepler Fig. 15, [0083].  The outlet channel corresponding to the “outlet tube” also has two axes, for similar reasons.
An axis of the inlet tube and outlet tube are crossed relative to one another, as seen in the annotated figure below.  The axes of the inlet tube and of the outlet tube are angled relative to one another, because the two axes form substantially a ninety-degree angle, as seen in the annotated figure below.

    PNG
    media_image5.png
    890
    1439
    media_image5.png
    Greyscale

Claim 10 requires for the device of claim 3, the dock comprises a dock air outlet to deliver the flow of air to the inlet of the water reservoir and a dock air inlet to receive the flow of air that has been humidified in the reservoir.
In Kepler, the dock 14 comprises a tank inlet interface 298 (the “dock air outlet”) to deliver the flow of air to the inlet 192 of the tank 16.  See Kepler Figs. 1B, 18, 19, [0109].  The dock 14 also comprises a tank outlet interface 290 (the “dock air inlet”) to receive the flow of air that has been humidified in the tank 16.  Id.
Claim 11 requires for the device of claim 2, the water reservoir further includes a latch to secure the base and the lid together.
Kepler’s tank 16 comprises a catch 226 (the “latch”) to secure the upper and lower housings 188, 190 together.  See Kepler Fig. 14, [0084].
Claim 12 requires for the device of claim 11, the latch is configured to restrict relative movement of the lid and the base in one direction only to prevent separation of the lid and the base while allowing further compression of the resilient portion.
In Kepler, the catch 226 is configured to restrict relative movement of the upper and lower housings 188, 190 in one direction to prevent separation of the upper housing 188 and the base 190, because the catch 226 prevents the upper housing 188 from being pulled away from the base 190.  See Kepler Fig. 14, [0087].  The catch 226 allows for further compression of the resilient portion—the compressible tongue 18 of Zeiron—because these structures are separate from one another.
Claim 13 requires for the device of claim 2, the water reservoir is structured to prevent refilling of the reservoir when it is coupled to the dock.
Kepler teaches this feature, because the upper and lower housings 188, 190 are uncoupled when the tank 16 needs to be refilled with water.  See Kepler [0087].
Claim 14 requires for the device of claim 2, at least a portion of the reservoir is prevented from being opened when the reservoir is coupled to the dock.
Kepler teaches this feature because the upper and lower housings 188, 190 are secured by catch 226 when the tank 16 is inserted into the dock 14.  See Kepler Fig. 14, [0084].
Claim 15 requires for the device of claim 2, the dock further comprises a cavity having a top portion and a bottom portion.  The bottom portion has the heater plate located thereon, and the top portion has the recess.  The cavity is configured to retain at least a portion of the reservoir therein.
In Kepler, the tank cavity 362 corresponds to the “cavity.”  See Kepler Fig. 21, [0098].  It has a top portion which is the area above guide protrusions 328b, and a bottom portion which is the area below guide protrusions 328.b  Id. at [0110].  The bottom portion has the heating element 352, as seen in Fig. 21.  The space between guide protrusion 328a and 328b corresponds to the “recess.”  Id.  This recess is in the top portion, as seen in Fig. 21.  The tank cavity 362 is configured to retain the tank 16, as seen in Fig. 1B.
Claim 16 requires for the device of claim 2, the base and the lid are pivotably coupled.
In Kepler, the upper and lower housings 188, 190 are pivotably coupled because the housings 188, 190 are pivoted with respect to each other when they are connected.  See Kepler Fig. 14, [0087].
Claim 17 requires for the device of claim 2, the resilient portion is located within a wall of the lid.
When Kepler is modified in view of Zeiron, the tongue 18 of Zeiron (the “resilient portion”) would be provided on the top wall of the upper housing 188 in Kepler, as explained in the rejection of claim 2 above.
Claim 18 requires for the device of claim 2, the water reservoir further comprises at least one handle to facilitate coupling of the reservoir to the dock.
Kepler’s tank 16 has a handle ridge 204 (the “handle”) which facilitates coupling of the tank 16 to the dock 14.  See Kepler Fig. 14, [0110].
Claim 20 recites the limitations of claims 3–5, 7, 8, 10, 11 and 16.  These limitations are unpatentable for the reasons stated above.
Note that the top, planar wall of the upper housing 188 comprises the inlet 192 and the outlet 194.  See Kepler Fig. 14.
Furthermore, the seal 209 and the structure that holds the seal 209 is interpreted as corresponding to the “seal.”  The area of seal ledge 224 that attaches to the lower housing 190 is the “base portion.”  See Kepler Fig. 14, [0084].  The area of the ledge 224 that extends into the lower housing 190 is the “cantilevered lip.”  Id.
The tongue 18 of Zeiron (the “resilient portion”) does not form a seal between the upper and lower housings 188, 190 of Kepler (the “lid” and the “base”), because the tongue is not provided between the seal and the base.




Claims 6 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler et al., US 2007/0169776 A1 in view of O’Hare et al., US 4,203,027 in further view of Zeiron, US 2007/0034638 A1 in further view of Kenyon et al., US 6,397,841 B1.
Claim 6 requires for the device of claim 5, the inlet and outlet are located at different vertical heights relative to the conductive portion.
In Kepler, the inlet 192 and outlet 194 are located at the same vertical height relative to the conductive portion 240.  
But Kenyon discloses a humidifier 26 with an inlet tube 25 spaced vertically below an outlet tube 28.  See Kenyon Fig. 1, col. 3, ll. 49–67.

    PNG
    media_image6.png
    405
    539
    media_image6.png
    Greyscale

It would have been obvious to modify Kepler’s upper housing 188 so that the inlet 192 and outlet 194 are at different vertical heights, similar to the configuration illustrated in Kenyon, because this rearrangement of parts would not significantly impact the function of Kepler’s humidifier.  See MPEP 2144.04(VI)(C).
Claim 19 recites the limitations of claims 3–7, 10, 11, 13–15, 17 and 18.  These limitations are unpatentable for the reasons stated above.
Note that the top, planar wall of the upper housing 188 comprises the inlet 192 and the outlet 194.  See Kepler Fig. 14.
Additionally, Kepler’s upper housing 188 is configured to swing open relative to the lower housing 190, along a vertical axis at the end of the tank 16 comprising the inlet 192 and the outlet 194 (the “insertion end”).  See Kepler Fig. 14, [0087].
Furthermore, the seal 209 and the structure that holds the seal 209 is interpreted as corresponding to the “seal.”  The area of seal ledge 224 that attaches to the lower housing 190 is the “base portion.”  See Kepler Fig. 14, [0084].  The area of the ledge 224 that extends into the lower housing 190 is the “cantilevered lip.”  Id.
The space in the top of Kepler’s dock 14 that receives the tank 16 corresponds to the “recess.”  
The tongue 18 of Zeiron (the “resilient portion”) does not form a seal between the upper and lower housings 188, 190 of Kepler (the “lid” and the “base”), because the tongue is not provided between the seal and the base.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0279984 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.02(I) (“if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpterion, then a rejection under 35 U.S.C. 112(b)…is appropriate”).